Franklin App. No. 08AP-32, 181 Ohio App.3d 92, 2009-Ohio-636. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of the joint motions for leave for amici curiae Constitutional Law Professors to participate in oral argument in support of the appellants, and for amicus curiae Ohio Cable Telecommunications Association to participate in oral argument in support of the appellee, scheduled for October 13, 2010,
It is ordered by the court that the motions are granted, and Constitutional Law Professors shall share the time allotted to appellants, and Ohio Cable Telecommunications Association shall share the time allotted to appellees.